Citation Nr: 1729679	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  12-10 669	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hip pain, hip displacement, to include as secondary to service connected right knee and/or pes planus disabilities.

2.  Entitlement to service connection for a low back condition, to include as secondary to service connected right knee and/or pes planus disabilities.

3.  Entitlement to service connection for strain, right ankle (claimed as right ankle condition), to include as secondary to service connected right knee and/or pes planus disabilities.

4.  Entitlement to service connection for a left knee condition, to include as secondary to service connected right knee and/or pes planus disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1976 to July 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) that denied the veteran's above claims.  The Veteran received a hearing before the undersigned Veterans Law Judge in October 2014.  A transcript of that hearing has been associated with the Veteran's claims file. 

The above listed issues were remanded by the Board in January 2015 for further development and in order to afford the Veteran VA examinations for his claimed right ankle, low back, left hip and left knee conditions.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against finding that the Veteran has a left hip condition that is etiologically related to a disease, injury, or event which occurred in service, or that was caused by or aggravated by one or more of his service-connected disabilities.

2.  The preponderance of the evidence is against finding that the Veteran has a low back condition that is etiologically related to a disease, injury, or event which occurred in service, or that was caused by or aggravated by one or more of his service-connected disabilities.

3.  The preponderance of the evidence is against finding that the Veteran has a right ankle condition that is etiologically related to a disease, injury, or event which occurred in service, or that was caused by or aggravated by one or more of his service-connected disabilities.

4.  The preponderance of the evidence is against finding that the Veteran has a left knee condition that is etiologically related to a disease, injury, or event which occurred in service, or that was caused by or aggravated by one or more of his service-connected disabilities.


CONCLUSION OF LAW

1.  Service connection for a hip pain, hip displacement disorder is not warranted on a direct or secondary basis.  38 U.S.C.A. § 1110, 1110 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).

2.  Service connection for a low back disability disorder is not warranted on a direct or secondary basis.  38 U.S.C.A. § 1110, 1110 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).

3.  Service connection for a strain, right ankle (claimed as right ankle condition) is not warranted on a direct or secondary basis.  38 U.S.C.A. § 1110, 1110 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).

4.  Service connection for a left knee disability is not warranted on a direct or secondary basis.  38 U.S.C.A. § 1110, 1110 (West 2015); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Proper notice from VA must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA provided adequate notice regarding the claims for service connection in letters dated March 2001 and March 2010.

Pursuant to VA's duty to assist a claimant in the development of a claim, VA provided examinations and obtained medical opinions in July 2010 and April 2015.  38 U.S.C.A. § 5103A (d)(1); 38 C.F.R. § 3.159 (c)(4)(i).  In addition, VA has associated the Veteran's service treatment records (STRs), VA treatment records, private treatment records and lay statements with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Actions in compliance with the January 2015 remand instructions include that the VA make a request to Veteran for any names, addresses and approximate dates of treatment of all medical care providers for his claimed conditions.  The RO was also instructed to notify the Veteran of the evidence and information necessary to establish service connection for his claimed disabilities on a secondary basis.  This development was completed by a letter dated March 2015.  The Board finds, therefore, that the AOJ substantially complied with the January 2015 remand directives regarding obtaining additional records.

As previously acknowledged, the Veteran was afforded a hearing before the undersigned VLJ in October 2014, during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103 (c)(2) requires that the VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the hearing, the VLJ enumerated the issues on appeal, and the VLJ and the Veteran's representative solicited information regarding the elements of the claims that were lacking to substantiate the Veteran's claims for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103 (c)(2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2) and that the Board can adjudicate the claims based on the current record.

In summary, the Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Claims for Service Connection

The Veteran seeks service connection for right ankle, low back, left hip and left knee conditions.  He asserts that he injured his right ankle, low back, left hip and left knee during service or that these disabilities were caused or aggravated by his service connected right knee and/or pes planus disabilities.  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303. 

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See 38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); 38 C.F.R. § 3.303 (2016).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153 (a) (West 2015); 38 C.F.R. § 3.303 (a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Certain chronic diseases, to include arthritis, although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

A disability can be service connected on a secondary basis if it is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310 (a).  Moreover, secondary service connection may be established, as well, by any increase in severity (i.e., aggravation) of a nonservice-connected condition that is proximately due to or the result of a service-connected condition.  See 38 C.F.R. § 3.310 (b), effective October 10, 2006.  See 71 Fed. Reg. 52,744 -52,747 (September 7, 2006); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen, 7 Vet. App. at 448. 

In short, in order to establish entitlement to service connection on this secondary basis, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) probative evidence establishing a nexus (i.e., link) between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. 

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In making that decision, the Board must determine the probative weight to be ascribed as among multiple medical opinions, and state the reasons and bases for favoring one opinion over another.  See Winsett v. West, 11 Vet. App. 420, 424-25 (1998); see also Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  This responsibility is particularly important where medical opinions diverge.  The Board is also mindful that it cannot make its own independent medical determinations, and that there must be plausible reasons for favoring one medical opinion over another.  See Evans, 12 Vet. App. at 31; see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

1.  Service Connection for a Hip Disability

The Veteran asserts entitlement to service connection for a hip disability, to include as secondary to service connected right knee and/or pes planus disabilities.  

A review of the Veteran's STRs reveals that the Veteran sought treatment for a left leg muscle strain in May 1993.  His STRs also show that he experienced hip pain in May 2000 and was treated with physical therapy.  

The Veteran's VA treatment records indicate complaints of left hip pain in January 2010.  In July 2010, the Veteran was afforded a VA examination for his left hip.  While the VA examiner found that the Veteran noted that the Veteran had a left hip strain, the examiner also noted that examination was normal.  

Because of the ambiguity in the examination report concerning the existence of a current left hip disability, the Board remanded the case in January 2015 for a new examination.  

In April 2015, the Veteran was afforded a second VA examination where the examiner found that the Veteran had a history of a left hip strain.  Testing showed that the Veteran had normal range of motion and strength in the left and right hips.  There was no loss of function or range of motion in the hips after repetitive use testing, nor did the Veteran experience pain, weakness, fatigability or incoordination which significantly limited functional ability with repeated use.  X-rays were also taken and reviewed by the examiner at the examination.

The April 2015 VA examiner found that the Veteran did not have a left hip disability and therefore he could not provide an opinion regarding service connection on a direct or secondary bases. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation, and without a current disability, service connection is not warranted.  38 U.S.C.A. § 1110; see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Thus, despite the injury to the left hip in service and a history of prior hip strain, the weight of the evidence is against a finding that the Veteran had any residuals of a left hip injury at any time during the course of the appeal.  In the absence of any current diagnosed disability, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection cannot be granted if the claimed disability does not exist].  Accordingly, Shedden element (1) has not been met as to the Veteran's claim, and it fails on this basis alone.  The benefits sought on appeal are therefore denied.

In this case, there is no medical evidence showing that the disability in question has been present at any time during the pendency of the claim; the Veteran has accordingly not shown a current disability for which service connection can be granted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C.A. § 5107 (b).


2.  Low Back Disability

The Veteran is claiming entitlement to service connection for a low back condition, to include as secondary to service connected right knee and/or pes planus disabilities.

The Veteran's STRs reveal that he sought treatment for low back pain beginning in September 1984.  He also suffered lumbar strains in September 1987 and April 1991.  Recurrent low back pain was also noted in February 1993, April 2000 and May 2000. 

During his hearing, the Veteran testified that he began experiencing back pain after a motor vehicle accident in service.  The Veteran's STRs show that he received treatment following a motor vehicle accident in September 1976, however, there is no indication that he was treated for injuries related to his back. 

The Veteran's VA treatment records show that complained of back pain in August 2010. 

The July 2010 VA examiner diagnosed the Veteran with a lumbar spine strain and found that the Veteran's lumbar spine strain was less likely than not related to service because his in service diagnosis of low back strain was not something that would continue long term, but rather would be treated with resolution of the symptoms.  

During the April 2015 VA examination, the examiner diagnosed the Veteran with a lumbosacral strain.  April 2015 range of motion, deep tendon reflexes, sensory and strength tests were determined to be normal.  The examiner did find objective evidence of localized tenderness or pain on palpation, which was evident from pressure sensation of the right paralumbar area upon extension.  

The Veteran was able to perform at least three repetitive use tests without loss of function or range of motion.  Pain, weakness, fatigability or incoordination did not limit his functional ability with repeated use over time.  Straight leg raising tests produced negative results from the right and left legs.  No guarding or muscle spasm, ankyloses, radiculopathy, or intervertebral disc syndrome requiring bed rest was reported.  X-rays were also taken, revealing mild degenerative joint disease. 

The April 2015 VA examiner concluded that the Veteran's low back condition, degenerative joint disease, is less likely than not related to his active duty service, nor was it aggravated by his service connected right knee or pes planus conditions, because his gait is not antalgic and there was no preferential weight bearing.  The Board affords this opinion great probative weight as it was proffered after a review of the pertinent evidence of record and included a contemporaneous examination of the Veteran.  Further, the examination report is consistent with the evidence of record.  

To the extent that the Veteran has asserted generally that a relationship exists between his current spinal degenerative joint disease and an in-service injury or illness, the Board also finds that such assertions are entitled to comparatively low probative weight.  In addressing lay evidence and determining what, if any, probative value may be assigned to it, the Board must consider elements of both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159 (a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In that regard, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flat feet).

Here, the Veteran is competent to provide probative statements as to the onset and duration of symptoms relating to his low back.  His STRs show that he did seek treatment for lumbar strains in service.  However, he did not seek treatment for ten years following service, which the Veteran has claimed he did not seek due to work and family priorities.  Such assertions are rebutted by the contrary findings and opinions expressed by the VA examiners in their July 2010 and April 2015 reports.  Under the circumstances, the Board finds that any assertions by the Veteran, whether express or implied, that he has had continuous low back problems since service would not be credible and would not be entitled to probative weight.

Overall, the preponderance of the evidence is against the Veteran's claims for service connection for a low back condition, to include as secondary to service connected right knee and/or pes planus disabilities.  Accordingly, these claims must be denied.  In reaching this determination, the Board again acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107 (b).

3.  Right Ankle Disability

The Veteran is claiming service connection for strain, right ankle (claimed as right ankle condition), to include as secondary to service connected right knee and/or pes planus disabilities.  

During his Board hearing, the Veteran testified that he began experiencing pain in his right ankle while stationed in Germany between 1976 and 1979 after twisting his ankle during a run.  The Veteran's STRs show that he was treated for a right ankle sprain in 1992 after playing basketball. 

A January 2010 VA treatment record notes that the Veteran experienced swelling of the ankles.  During his July 2010 VA examination, the Veteran reported that he began experiencing ankle trouble two to three years prior and denied any history of injury or trauma.  The July 2010 VA examiner found that the Veteran's claimed ankle condition was less likely than not incurred in service.  

The April 2015 VA examiner diagnosed the Veteran with a right ankle strain, which the Veteran reported resulted in on and off pain since 2000 and had gotten worse in the previous two years.  Testing revealed normal strength and range of motion.  There was also no ankyloses, joint instability or functional impairment found.  Imaging studies were performed, but no degenerative or traumatic arthritis was found.

In his opinion, the examiner found that the Veteran's right ankle condition was less likely than not due to his active duty or aggravated by his service connected right knee and pes planus conditions.  The examiner reasoned that the Veteran had a normal gait and was only treated once in 1992 and had not been treated since his discharge in 2000.  

Based upon the foregoing, the preponderance of the evidence is against the Veteran's claims for service connection for a right ankle disability, to include as secondary to service connected right knee and/or pes planus disabilities.  Accordingly, these claims must be denied.  In reaching this determination, the Board again acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107 (b).

4.  Left Knee Disability

The Veteran is claiming entitlement to service connection for a left knee disability, to include as secondary to a service connected right knee disability.  He asserts that he injured both knees during a motor vehicle accident while in service.  

Although the Veteran's STRs show that he sought treatment for his right knee, right hand and head following a motor vehicle accident in September 1976, there is no indication that he was treated for a left knee injury associated with the accident.  The Veteran's May 2000 retirement examination was also negative for any complaints relating to his knees. 

As stated above, the Veteran was afforded a VA examination for his bilateral knees in July 2010.  The examiner diagnosed the Veteran with mild bilateral patellofemoral syndrome and determined that his left knee condition was as least as likely as not caused by or a result of his military service.  He specifically associated the Veteran's knee condition with the September 1976 motor vehicle accident. 

However, the July 2010 examiner noted that he did not review the Veteran's STRs or private medical records, only his VA records. 

The April 2015 examiner reviewed the Veteran's VA e-folder and VA medical records when performing his in-person examination.  He also confirmed the Veteran's diagnosis of left knee patellofemoral syndrome.  

Initial range of motion and muscle strength testing revealed normal results.  No pain, weakness, fatigability or incoordination which significantly limited the Veteran's functional ability was observed with repetitive use.  There were no signs of ankyloses, subluxation, lateral instability or recurrent effusion.  X-rays revealed small joint effusion and slight spurring of the left knee.

Based on these findings, the examiner concluded that it was less likely than not that the Veteran's left knee condition is related to service.  He supported this conclusion by citing that the Veteran did not seek ongoing treatment in service or since service.  The examiner also stated that the Veteran's claimed left knee condition was not aggravated by his service connected right knee and pes planus disabilities, because the Veteran did not have an altered gait, abnormal weight bearing or use an assistive device. 

Although the Veteran has conflicting service connection opinions, the Board has afforded greater weight to the April 2015 VA examination.  The April 2015 examiner conducted a more detailed examination and also based his conclusion on the entire records, whereas the July 2010 examiner was only able to review the Veteran's VA records. 

Accordingly, the preponderance of the evidence is against the Veteran's claims for service connection for a left knee disability, to include as secondary to service connected right knee and/or pes planus disabilities.  These claims must be denied.  In reaching this determination, the Board again acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is inapplicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. at 55; 38 U.S.C.A. § 5107 (b).


ORDER

Entitlement to service connection for hip pain, hip displacement, to include as secondary to service connected right knee and/or pes planus disabilities, is denied.

Entitlement to service connection for a low back condition, to include as secondary to service connected right knee and/or pes planus disabilities, is denied.

Entitlement to service connection for strain, right ankle (claimed as right ankle condition), to include as secondary to service connected right knee and/or pes planus disabilities, is denied.

Entitlement to service connection for a left knee condition, to include as secondary to service connected right knee and/or pes planus disabilities, is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


